Case 2:13-cv-03772-DMG-MRW Document 154-5 Filed 05/03/19 Page 1 of 6 Page ID
                                #:1377



 1 Kolin C. Tang (SBN 279834)
   Shepherd, Finkelman, Miller & Shah, LLP
 2 1401 Dove Street, Suite 540
   Newport Beach, CA 92660
 3 Phone: (323) 510-4060
   Fax: (866) 300-7367
 4 Email: ktang@sfmslaw.com
 5 Attorney for Plaintiffs-Relators
 6
 7                      UNITED STATES DISTRICT COURT
 8                     CENTRAL DISTRICT OF CALIFORNIA

 9    UNITED STATES OF AMERICA,          CASE NO.: 2:13-cv-3772-DMG (MRWx)
      and STATE OF CALIFORNIA, ex
10    rel BOBBETTE A. SMITH and
      SUSAN C. ROGERS,
11
                       Plaintiffs,  DECLARATION OF PLAINTIFF-
12                                  RELATOR SUSAN C. ROGERS IN
           v.
13                                  SUPPORT OF PLAINTIFFS-
      TOM S. CHANG, M.D., TOM S.    RELATORS’ MOTION FOR ISSUE,
14    CHANG, M.D., INC., MICHAEL A.
      SAMUEL, M.D., MICHAEL J.      EVIDENTIARY AND MONETARY
15    DAVIS, M.D., RETINA           SANCTIONS
      INSTITUTE OF CALIFORNIA
16    MEDICAL GROUP, CALIFORNIA
      EYE AND EAR SPECIALISTS,
17    BRETT BRAUN and
      SAN GABRIEL AMBULATORY
18    SURGERY CENTER LP,
19                      Defendants.
20
21
22
23
24
25
26
27
                                    -1-
28 ROGERS DECL. ISO PLTFS-RELATORS’ MOTION FOR ISSUE, EVIDENTIARY AND
     MONETARY SANCTIONS
     CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154-5 Filed 05/03/19 Page 2 of 6 Page ID
                                #:1378



 1        I, SUSAN C. ROGERS, declare that:
 2        1.     I am a Plaintiff-Relator in the above-captioned matter.
 3        2.     I have personal knowledge of the facts set forth herein and, if called as
 4 a witness, could testify competently as to those matters stated in this Declaration. I
 5 submit this Declaration in support of Plaintiffs-Relators’ Motion for Issue,
 6 Evidentiary and Monetary Sanctions.
 7        3.     I worked at Defendant, the Retina Institute of California (“RIC”),
 8 from June 2012 until January 2013, and held the position of Billing Department
 9 Manager. During that time, I worked directly with Defendants, Dr. Tom S. Chang
10 (“Dr. Chang”), Dr. Michael A. Samuel (“Dr. Samuel”), Dr. Michael J. Davis (“Dr.
11 Davis”) (Drs. Chang, Samuel, and Davis, collectively, “RIC Partners”) and Mr.
12 Brett Braun (“Mr. Braun”) (collectively with the RIC Partners, “Defendants”).
13        4.     I have more than twenty years of experience in the area of medical
14 billing and coding, including for federal-funded and state-funded healthcare
15 programs in multi-physician offices, and have received numerous certifications in
16 CPT Coding and Billing and Ophthalmic Coding and Reimbursement.
17        5.     I have personal knowledge of Defendants’ routine waiver of Medicare
18 co-payments, and estimate that Defendants waived Medicare co-payments for at
19 least 30-35% of patients without collecting the required documentation regarding
20 financial hardship and that Defendants did so to encourage repeat business from
21 such patients. At the time that Defendants engaged in such waivers of co-
22 payments, they knew that Medicare would not reimburse for the services provided
23 if Medicare became aware of their policy of waiving co-payments to encourage
24 repeat business from patients.
25        6.     I also have personal knowledge of Defendants’ routine waiver of
26 commercial insurance co-payments, and estimate that Defendants waived
27 commercial co-payments for at least 30-35% of patients without collecting any
                                        -2-
28 ROGERS DECL. ISO PLTFS-RELATORS’ MOTION FOR ISSUE, EVIDENTIARY AND
     MONETARY SANCTIONS
     CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154-5 Filed 05/03/19 Page 3 of 6 Page ID
                                #:1379



 1 required documentation and know that they did so to encourage repeat business
 2 from such patients, in violation of their obligations to the commercial insurers to
 3 collect these co-payments. At the time that Defendants engaged in such waivers of
 4 co-payments, they knew that commercial insurers would not reimburse for the
 5 services provided if these private insurers became aware of their policy of waiving
 6 co-payments to encourage repeat business from patients.
 7         7.      My knowledge regarding waivers for both Medicare and commercial
 8 insurance patients is based on the following:
 9              a. On a daily basis, during my time as Billing Department Manager, I
10 would receive emails from RIC doctors instructing the Billing Department to
11 waive co-payments and deductibles for patients. The instruction to waive a
12 particular patient’s co-payment or deductible was never accompanied by any
13 financial hardship form or other documentation of the patient’s financial hardship
14 or inability to pay.
15              b. Patients frequently came into the RIC offices and told the front desk
16 staff that they could not or did not want to pay their co-payment or deductible,
17 either for that visit or in response to a bill they had received in the mail. Instead of
18 requiring that that patient complete a financial hardship form or otherwise
19 demonstrate an inability to pay, the treating physicians would simply instruct the
20 Billing Department to write off the co-payment or deductible in order to keep the
21 patient.
22              c. I was told by all of the RIC doctors, including the RIC Partners Drs.
23 Chang, Samuel, and Davis, to write off co-payments and deductibles whenever the
24 treating physician so instructed me. I do not recall ever being provided any
25 documentation supporting any alleged financial hardship for any patient for which
26 I was instructed to waive a co-payment or deductible.
27
                                    -3-
28 ROGERS DECL. ISO PLTFS-RELATORS’ MOTION FOR ISSUE, EVIDENTIARY AND
     MONETARY SANCTIONS
     CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154-5 Filed 05/03/19 Page 4 of 6 Page ID
                                #:1380



 1           8.    I know (because the RIC Partners told me) that the reason the treating
 2 physicians were instructed to write off co-payments and deductibles was to ensure
 3 that patients would continue to return to RIC instead of choosing a different
 4 medical practice. In addition, patients who had had co-payments or deductibles
 5 waived in the past expected that their co-payments and deductibles would always
 6 be waived. Because of this, the treating physicians would routinely instruct the
 7 Billing Department to waive the co-payment or deductible without any
 8 demonstration of financial hardship or ability to pay. These patients were often
 9 told to simply ignore their bills.
10           9.    I specifically recall having a conversation with Dr. Kevin Suk (“Dr.
11 Suk”) at the Garden Grove office regarding his routine waiver of co-payments. Dr.
12 Suk asked me if he could write off certain commercial co-payments at the Garden
13 Grove office. When I told him he could not, he told me that the RIC Partners had
14 told him that he could do so in order to maintain patients and encourage return
15 visits.
16           10.   In or about September 2012, I attended an Executive Committee
17 meeting with Drs. Chang, Samuel, and Davis, Mr. Braun, and Plaintiff-Relator
18 Bobbette Smith (“Plaintiff-Relator Smith”), among other attendees. At that
19 meeting, I brought up this co-payment waiver issue. I told the RIC Partners that
20 RIC physicians must stop routinely writing off co-payments and deductibles,
21 especially since there was no supporting documentation regarding financial
22 hardship or inability to pay being collected by Defendants. I warned the RIC
23 Partners of the consequences of these routine write-offs, especially if the practice
24 or the doctors were audited by Medicare or investigated by the commercial
25 insurers with which they had contracted. In response to this concern, Dr. Chang
26 simply laughed. He then said not to worry about any kind of audit and that, if
27
                                    -4-
28 ROGERS DECL. ISO PLTFS-RELATORS’ MOTION FOR ISSUE, EVIDENTIARY AND
     MONETARY SANCTIONS
     CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154-5 Filed 05/03/19 Page 5 of 6 Page ID
                                #:1381



 1 Medicare audited the practice, he would rather pay the fines than stop waiving co-
 2 payments and deductibles.
 3         11.    On another occasion, I approached Dr. Chang and asked if the Billing
 4 Department could start collecting old balances from patients who had never paid.
 5 Dr. Chang said that the Billing Department could not collect old balances from
 6 current patients because he wanted to ensure that the practice would retain the
 7 patients.
 8         12.    I know that this routine behavior of writing off patient co-payments
 9 and deductibles had been happening long before I arrived at RIC. I worked with a
10 woman in the Billing Department named Jennifer Garcia, who worked at RIC for
11 years before I started. She often commented to me on how amazing it was that
12 RIC would write off so many co-payments and deductibles without any supporting
13 documentation.
14         13.    I understand that Plaintiff-Relator Smith ran a report while she was
15 still working at RIC in order to capture an estimate of how many Medicare patients
16 had their co-payments and deductibles waived. I understand that based on that
17 report, she estimated that RIC waived co-payments and/or deductibles for at least
18 30-35% of Medicare patients. Based on my experience at RIC with waiving co-
19 payments and deductibles, as well as the reliability of the data, I agree with
20 Plaintiff-Relator Smith’s estimate.
21         14.    For purposes of co-payment and deductible waivers, RIC physicians
22 treated Medicare patients and commercially-insured patients the same. I
23 understand that, because of this, Plaintiff-Relator Smith estimates that RIC waived
24 co-payments and/or deductibles for at least 30-35% of commercially-insured
25 patients. Based on my experience at RIC with waiving co-payments and
26 deductibles, as well as the reliability of the data, I agree with Plaintiff-Relator
27 Smith’s estimate.
                                    -5-
28 ROGERS DECL. ISO PLTFS-RELATORS’ MOTION FOR ISSUE, EVIDENTIARY AND
     MONETARY SANCTIONS
     CASE NO.: 2:13-cv-3772-DMG (MRWx)
Case 2:13-cv-03772-DMG-MRW Document 154-5 Filed 05/03/19 Page 6 of 6 Page ID
                                #:1382



 1        15.    I also have personal knowledge of Defendants double-billing for the
 2 services of Dr. Rizwan Bhatti (“Dr. Bhatti”). My knowledge is based on the
 3 following: Dr. Bhatti had a capitated agreement in place with Dr. Kislinger. I
 4 recall a meeting where I asked the RIC Partners how Dr. Bhatti could have such an
 5 agreement in place when his services were also being billed at RIC. I recall
 6 explaining that Medicare would not pay for one patient to have two visits, per day,
 7 per doctor, and that the double-billing was an issue. I recall explaining that we
 8 needed to stop the double-billing from Dr. Kislinger’s office, and offering to look
 9 further into the issue to resolve the double-billing issue. The RIC Partners knew
10 that Medicare would not pay for double-billing but ignored my requests to resolve
11 this issue.
12        16.    I also have personal knowledge of Defendants identifying Dr. Lily
13 Lee (“Dr. Lee”) as assisting in surgeries when she was not present for such
14 surgeries, and billing for her services as an assistant surgeon, even though she was
15 not present. While I was working at RIC, I was told by a RIC manager that Dr.
16 Lee was not even in the operating room when Defendants were billing for her
17 services for assisting surgery.
18        I declare under penalty of perjury under the laws of the United States that
19 the foregoing is true and correct.
20        Executed this 3rd
                        __ day of May 2019, in Yuma, Arizona.
21
                                                 ___________________
22                                               Susan C. Rogers
23
24
25
26
27
                                    -6-
28 ROGERS DECL. ISO PLTFS-RELATORS’ MOTION FOR ISSUE, EVIDENTIARY AND
     MONETARY SANCTIONS
     CASE NO.: 2:13-cv-3772-DMG (MRWx)
